DETAILED ACTION
This action is in response to the amendment filed on 05/31/2022.

Response to Amendment
Applicant’s amendment filed on 05/31/2022 has been entered. Claims 1, 8 and 15 have been amended. No claims have been canceled. No claims have been added. Claims 1, 2, 6, 8, 9, 13, 15, 16 and 20 are still pending in this application, with claims 1, 8 and 15 being independent.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8, 9, 13, 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Giuli et al. (US 2015/0348549) (“Giuli”) in view of Konig et al. (US 10,839,432) and further in view of Nelson et al. (US 2020/0201940) (“Nelson”).
For claims 1 and 15, Giuli discloses a system  and computer-implemented method  for resolving resolvers (Abstract), comprising: one or more computer processors (claim 24), one or more computer-readable storage media (claim 24), and program instructions stored on the one or more of the computer-readable storage media for execution by at least one of the one or more processors capable of performing a method (claim 24), the method comprising: receiving a user expression with multiple intents (“What is the weather like near the hockey game tonight?”, Fig.6, 602; [0047] [0048] [0062]); receiving a first resolver (weather domain of active ontology, wherein the domain comprises task flows that can be performed and services that can be invoked, etc., Fig.5, 402; [0036] [0040] [0058]) having an input class (concepts, e.g. time and place, [0041 – 0044]) and an output class (weather, [0044] [0058]) based on the user expression (a primary user intent is determined from the textual representation of speech… the primary user intent is determined based on the knowledge representation of user intent associated with a parse result having the highest confidence score.  The primary user intent is determined to include the nodes associated with vocabulary entities, concepts, properties and task flows that can be performed… the user intent structure, weather domain, associated with the identified primary user intent is searched for concept nodes, Fig.6, 604 – 608; [0049] [0062] [0063]); determining whether the first resolver can be resolved based on the user expression (a second pass of the multi-pass natural language process is performed to determine a secondary user intent for the first substring identified as block 610… confidence scores are determined for the parse results of the first substring and parse result of a sporting event from the sports domain 418 has the highest confidence score so that the first resolver is determined to not be resolvable based on the user expression since a secondary intent associated with a domain which is different than the weather domain is identified, Fig.6, 612;  [0054 – 0056] [0064]); based on determining that the first resolver cannot be resolved based on the user expression, determining whether a second resolver (sports domain) can be resolved based on the user expression (parse result of a sporting event from the sports domain 418 has the highest confidence score, [0058] [0061] [0064- 0067]); based on determining that the second resolver can be resolved based on the user expression, resolving the second resolver to generate a second output based on the user expression (a place type concept/sporting event is output by the sports domain, [0058] [0061] [0064- 0067]); determining whether the second output can resolve the first resolver based on the input class associated the first resolver (sports domain outputs the place type concept which is an input class of the first resolver/weather domain, [0064] [0054] [0055]), wherein the determination is based on an identified dependency of the received first and second resolvers, by comparing the second output to the input class of the first resolver (the dependency is identified based on the confidence scores… the output of from the sports domain can be evaluated to determine if it is a valid input for the weather domain.. with a valid output being an output that has both a place concept and a time concept which are input classes for the weather domain, [0041 – 0044] [0061] [0064] [0067]); and based on determining that the second output can resolve the first resolver based on the input class associated with the first resolver, resolving the first resolver based on the second output ([0058] [0041 – 0044] [0061] [0066 – 0068]). Yet, Giuli fails to teach the following: displaying at least the first resolver, the first output, the second resolver, and the second output in at least the form of a resolver dependency graph.
However, Konig discloses a method for automating interactions with enterprises (Abstract), wherein a dependency graph is generating between functions by identifying return values of functions that can contain data that can be supplied as inputs to other functions (accordingly, some aspects of embodiments relate to generating a dependency graph between functions by identifying return values of functions that contain data that can be supplied as inputs to other functions, column 17 lines 4 – 33).
Moreover, Nelson discloses a system and method for dependency graph based natural language processing (Abstract), wherein dependency graphs which indicate the operations to be performed as corresponding dependencies are generated and displayed and navigated by developers, which makes debugging easier (Fig.2b; [0018] [0019]  [0069 – 0072] [0074] [0087]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve Giuli’s invention in the same way that Konig’s and Nelson’s inventions have been improved to achieve the predictable results of generating and displaying a dependency graph between functions, including the first resolver and second resolver, wherein the dependency graph identifies output (return values) of the resolvers for the purpose of improving the natural language processing system disclosed by Giuli so that it is efficient, accurate, scalable and able to be easily debugged (Nelson, [0001 – 0005]).

For claim 8, Giuli discloses a computer program product for resolving resolves (Abstract; resolvers (Abstract; claim 24), comprising: one or more non-transitory computer-readable storage media and program instructions stored on the one or more non-transitory computer-readable storage media capable of performing a method (claim 24), the method comprising: receiving a user expression (“What is the weather like near the hockey game tonight?”, Fig.6, 602; [0047] [0048] [0062]); receiving a first resolver (weather domain of active ontology, wherein the domain comprises task flows that can be performed and services that can be invoked, etc., Fig.5, 402; [0036] [0040] [0058]) having an input class (concepts, e.g. time and place, [0041 – 0044]) and an output class (weather, [0044] [0058]) based on the user expression (a primary user intent is determined from the textual representation of speech… the primary user intent is determined based on the knowledge representation of user intent associated with a parse result having the highest confidence score.  The primary user intent is determined to include the nodes associated with vocabulary entities, concepts, properties and task flows that can be performed… the user intent structure, weather domain, associated with the identified primary user intent is searched for concept nodes, Fig.6, 604 – 608; [0049] [0062] [0063]); determining whether the first resolver can be resolved based on the user expression (a second pass of the multi-pass natural language process is performed to determine a secondary user intent for the first substring identified as block 610… confidence scores are determined for the parse results of the first substring and parse result of a sporting event from the sports domain 418 has the highest confidence score so that the first resolver is determined to not be resolvable based on the user expression since a secondary intent associated with a domain which is different than the weather domain is identified, Fig.6, 612;  [0054 – 0056] [0064]); based on determining that the first resolver cannot be resolved based on the user expression, determining whether a second resolver (sports domain) can be resolved based on the user expression (parse result of a sporting event from the sports domain 418 has the highest confidence score, [0058] [0061] [0064- 0067]), wherein the determination is based on an identified dependency of the received first and second resolvers, by comparing the second output to the input class of the first resolver (the dependency is identified based on the confidence scores… the output of from the sports domain can be evaluated to determine if it is a valid input for the weather domain.. with a valid output being an output that has both a place concept and a time concept which are input classes for the weather domain, [0041 – 0044] [0061] [0064] [0067]); based on determining that the second resolver can be resolved based on the user expression, resolving the second resolver to generate a second output based on the user expression (a place type concept/sporting event is output by the sports domain, [0058] [0061] [0064- 0067]); determining whether the second output can resolve the first resolver based on the input class associated the first resolver (sports domain outputs the place type concept which is an input class of the first resolver/weather domain, [0064] [0054] [0055]); and based on determining that the second output can resolve the first resolver based on the input class associated with the first resolver, resolving the first resolver based on the second output ([0058] [0061] [0066 – 0068]). Yet,  Giuli fails to teach the following: displaying at least the first resolver, the first output, the second resolver, and the second output in at least the form of a resolver dependency graph.
However, Konig discloses a method for automating interactions with enterprises (Abstract), wherein a dependency graph is generating between functions by identifying return values of functions that can contain data that can be supplied as inputs to other functions (accordingly, some aspects of embodiments relate to generating a dependency graph between functions by identifying return values of functions that contain data that can be supplied as inputs to other functions, column 17 lines 4 – 33).
Moreover, Nelson discloses a system and method for dependency graph based natural language processing (Abstract), wherein dependency graphs which indicate the operations to be performed as corresponding dependencies are generated and displayed and navigated by developers, which makes debugging easier (Fig.2b; [0018] [0019]  [0069 – 0072] [0074] [0087]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve Giuli’s invention in the same way that Konig’s and Nelson’s inventions have been improved to achieve the predictable results of generating and displaying a dependency graph between functions, including the first resolver and second resolver, wherein the dependency graph identifies output (return values) of the resolvers for the purpose of improving the natural language processing system disclosed by Giuli so that it is efficient, accurate, scalable and able to be easily debugged (Nelson, [0001 – 0005]).

For claims 2, 9 and 16, Giuli further discloses, wherein determining whether the first resolver can be resolved based on the user expression further comprises: determining whether the input class associated with the first resolver is included within the user expression (Giuli, a first type of concept referred to by the primary user intent determined by block 606 can be identified… a first substring from the textual representation of user speech that corresponds to the first type of concept identified at block 608 can be identified, [0050 – 0054] [0063] [0064]). 

	For claims 6, 13 and 20, Giuli further discloses, wherein the first resolver and the second resolver each correspond to a user intent (Giuli, [0063] [0064] [0066]).

Response to Arguments
Applicant’s arguments with respect to claims 1, 8 and 15 have been fully considered, but they are not persuasive. As shown discussed above, Guili discloses determining whether an output from the second resolver can resolve the first resolver based on output and input class, wherein there is an identified dependency between the first resolver and the second resolver. Although applicant mentions a dependency graph on page 8 of the remarks, the claims fail to recite this limitation. Therefore, any form of identified dependency reads on the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONIA L GAY/Primary Examiner, Art Unit 2657